Citation Nr: 1613253	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a February 2013 videoconference hearing by the undersigned; a transcript of which is associated with the claims file.  This appeal was previously before the Board in June 2013 and remanded for additional development.  

The issues of entitlement to service connection for a bilateral knee disability and bilateral foot fungus were previously on appeal.  However, in a December 2013 rating decision, the RO granted service connection.  The issues in controversy have been resolved and these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his August 2013 VA examination, the Veteran reported, after active duty, in 1998 or 1999 while in Puerto Rico, he was diagnosed with hypertension and started on blood pressure medication.  These records are not contained in the claims file.  

Additionally, in the Veteran's June 2012 claim form for service connection for a heart condition due to high cholesterol and diabetes, the Veteran reported that he received treatment at Evans Army Community Hospital in Fort Carson, Colorado.  
In June 2012 and August 2012 letters, the RO requested records from Evans Army Community Hospital from 1998 to the present.  These records are not contained in the claims file, nor has negative response in writing been associated with the Veteran's claims file, nor is there a formal finding of unavailability.
On remand, the AOJ should request these treatment records and the Veteran should be provided an opportunity to submit any outstanding, pertinent VA or private medical records, relating to his hypertension.  Then, the AOJ should obtain a VA addendum opinion on whether the Veteran's hypertension is at least as likely as not related to or had its onset in service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file, to specifically include treatment for hypertension in Puerto Rico from 1998 through 1999 and treatment at Evans Army Community Hospital in Fort Carson, Colorado.  

Any negative response should be in writing and associated with the claims file.  If advised that these records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran.

2.  Notify the Veteran that he may submit additional lay statements from individuals that have first-hand knowledge of and/or were contemporaneously informed of the onset of his in-service and post-service hypertension, to include statements from individuals who can corroborate the Veteran's contention that he began taking blood pressure medication for hypertension in 1998.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After any additional evidence has been associated with the claims file, send the new evidence and the claims file to the VA physician who performed the August 2013 VA examination.  The examiner should provide an addendum opinion addressing the new records and any impact they may have upon his findings.  If the August 2013 VA examiner is not available, obtain the addendum opinion from another appropriate individual.  The examiner should review the claims file and note such review in the report.  Then, the examiner should state whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service.  A complete rationale for the conclusions reached should be set forth. 

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


